DETAILED ACTION
This Office Action is in response to the Election and Amendment filed on April 15, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-16 (and new claims 21-24) in the reply filed on April 15, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-16 and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoo et al. (US Pub. 2018/0350837 A1)
In re claim 1, Yoo et al. shows (figs. 2A-2B) a device, comprising: a multi-layer stack, disposed on a substrate and comprising a plurality of conductive layers (210b) and a plurality of dielectric layers (110c) stacked alternately; a channel layer (175), penetrating through the plurality of conductive layers and the plurality of dielectric layers; a ferroelectric layer (155), disposed between the channel layer and each of the plurality of conductive layers and the plurality of dielectric layers; and a plurality of buffer layers (145a), comprising a metal oxide, one of the plurality of buffer layers disposed between the ferroelectric layer and each of the plurality of dielectric layers.
In re claims 2-7, Yoo et al. shows (figs. 2A-2B) sidewalls of the buffer layer are substantially level or flush with sidewalls of the conductive layers. The plurality of buffer layers comprise La203, Al203, Mg203 or a combination thereof [0035]. The ferroelectric layer comprises HfZrO, HfAlO, HfLaO, HfCeO, HfO, HfGdO, HfSiO or a combination thereof [0029]. The plurality of buffer layers comprise a material the same as that of the ferroelectric layer or comprise a material different from that of the ferroelectric layer.
In re claims 8-9, Yoo et al. discloses (figs. 2A-2B) the plurality of buffer layers have a thickness of about 1-5 nm [0025]. The plurality of ferroelectric layers have a thickness of about 1-20 nm [0029].

In re claim 10, Yoo et al. shows (figs. 2A-2B) a device, comprising: a multi-layer stack, disposed on a substrate and comprising a plurality of gate electrode layers (210a, 210b) and a plurality of dielectric layers (110a, 110b) stacked alternately; a plurality of isolation structures (180), disposed on the substrate and penetrating through the multi-layer stack; a channel layer (175), disposed between the multi-layer stack and each of the isolation structures; and a ferroelectric layer (155), disposed between the channel layer and the multi-layer stack, wherein the ferroelectric layer is in contact with each of the gate electrode layers but separated from each of the dielectric layers of the multi-layer stack.
In re claims 11-16, Yoo et al. shows (figs. 2A-2B) a plurality of buffer layers (145a), each of the plurality of buffer layers disposed between the ferroelectric layer and each of the plurality of dielectric layers. The plurality of buffer layers comprise a metal oxide [0035]. The ferroelectric layer comprises a metal oxide [0029]. A plurality of conductive pillars disposed on the substrate and penetrating through the multi-layer stack, wherein each of the plurality of isolation structures has two conductive pillars disposed at two ends thereof. The channel layer comprises an oxide semiconductor material. Each of the plurality of isolation structures is disposed between two memory devices.

In re claim 21, Yoo et al. shows (figs. 2A-2B) a device, comprising: a multi-layer stack, disposed on a substrate and comprising: a plurality of metal lines (210a, 210b) and a plurality of insulating lines (110a, 110b) stacked alternately, wherein sidewalls of the metal lines are protruded from sidewalls of the insulating lines; and a plurality of first metal oxide layers (145, [0035]), disposed on the sidewalls of the insulating lines, respectively; and a second metal oxide layer (155, [0029]), disposed on the sidewalls of the metal lines and the sidewalls of the insulating lines and in direct contact with the first metal oxide layers.
In re claims 22-24, Yoo et al. shows (figs. 2A-2B) the first metal oxide layers and the second oxide layer are made by the same material or the first metal oxide layers and the second oxide layer are made by different materials. The ends of the conductive lines and ends of the insulating lines are arranged in a staircase configuration.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tsutsumi (US Pub. 2018/0151588 A1), Park (US Pub. 2015/0132944 A1), Makala (US Pub. 2021/0327890 A1), Lavizzari (EP 34999580 A1), and Han (WO 2018144957 A1) show various arrangements having elements of the claims including some form of buffer layer on the sidewalls of a plurality of insulating layers or conductive layers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E WARREN whose telephone number is (571)272-1737. The examiner can normally be reached Mon-Fri 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW E WARREN/Primary Examiner, Art Unit 2815